 


110 HRES 870 EH: Congratulating the 200th Anniversary of the University of Maryland School of Medicine.
U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 870 
In the House of Representatives, U. S.,

September 26, 2008
 
RESOLUTION 
Congratulating the 200th Anniversary of the University of Maryland School of Medicine. 
 
 
Whereas the Baltimore campus of the University of Maryland was founded in 1807; 
Whereas the School of Medicine was established in 1807, which makes it the first public and the fifth oldest medical school in the United States and the first to institute a residency training program in 1823; 
Whereas the School of Medicine is the founding school at the University of Maryland and is an integral part of the 11-campus University System of Maryland; 
Whereas at the University of Maryland in Baltimore, the School of Medicine serves as the foundation for a large academic health center that combines medical education, biomedical research, patient care, and community service; 
Whereas the University of Maryland School of Medicine is dedicated to providing excellence in biomedical education, basic and clinical research, quality patient care, and service to improve the health of the citizens of Maryland and beyond; 
Whereas the School of Medicine is committed to the education and training of M.D., Ph.D., graduate, physical therapy, rehabilitation science, and medical research technology students; 
Whereas the University of Maryland School of Medicine has played a crucial role in helping to meet Maryland’s health care needs and continues to recruit and develop faculty to serve as exemplary role models for students; 
Whereas in 1823, the medical school became the first teaching hospital in the Nation with the construction of the Baltimore Infirmary; and 
Whereas the University of Maryland School of Medicine has a legacy that has established a tradition of academic excellence, outstanding patient care, and ground-breaking research: Now, therefore, be it  
 
That the United States House of Representatives— 
(1)congratulates the 200th Anniversary of the University of Maryland School of Medicine; 
(2)recognizes the achievements of the University of Maryland, Baltimore, and the School of Medicine in training local, State, and world leaders; and 
(3)recognizes the achievements of the University of Maryland School of Medicine for outstanding work in the community. 
 
Lorraine C. Miller,Clerk.
